DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s amendment, incorporating previously allowable subject matter into dependent claims, overcomes the previous rejections.  The rejections are withdrawn.
Allowable Subject Matter
Claims 1-5 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a surface enhanced luminescence analyte interrogation stage, the device comprising, among other essential elements, a sacrificial coating covering the cap of each of the pillars, wherein the sacrificial coating comprises a laver of material upon the substrate, the laver extending over the pillars and filling voids between the pillars, in combination with the rest of the limitations of the above claim.  Claims 2-5 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Regarding claim 8, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising, among other essential elements, forming a sacrificial coating of a sacrificial material on the at least one plasmonic surface, wherein the sacrificial coating comprises a film of material having a profile corresponding to a profile of the array of pillars, in combination with the rest of the limitations of the above claim.  Claims 9-12 are dependent from claim 8 and therefore are also included in the allowed subject matter.
Regarding claim 13, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a surface enhanced luminescence analyte interrogation stage, the device comprising, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vo-Dinh (US 2003/0059820), cited in IDS of 11/5/2018, and in the PCT Search Report, dose not teach the claimed limitation of “a surficial coating”.  The instant application describes a surficial coating as “a wax-based coating removable with an aliphatic solvent or alcohol. Examples of such materials for sacrificial coating 30 include, but are not limited to, emulsifying, microcrystalline white or yellow waxes or custom blended sealing waxes” paragraph [0033]; or “inorganic coatings such as inorganic oxides that are dissolvable in a solvent comprising a weak acid or base mixture” paragraph [0034]; or “a material that is separable from the underlying metallic caps 38 upon exposure to a selected wavelength of light” paragraph [0035].  Vo-Dinh does not teach any removable coating on the SERS substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877